Citation Nr: 0617558	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected right scaphoid nonunion, status 
post surgical repair.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1993 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the above claim.

In July 2005, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. 
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was previously remanded, but not all of the Board's 
directives were followed.  The veteran's service-connected 
right scaphoid nonunion, status post surgical repair has been 
described as involving decreased range of motion and 
instability of the right thumb.  The previous remand directed 
the AMC to schedule the veteran for a VA orthopedic 
examination.  It was noted that the examiner should note the 
range of motion for the right wrist and thumb.  The veteran 
was afforded a VA examination in January 2006, however, range 
of motion measurements were not reported for his right thumb.  
Thus, another remand is necessary to accomplish those 
actions.

The prior remand also instructed the AMC Obtain and associate 
with the claims file copies of veteran's treatment records 
from doctors who provided cortisone injections in his wrist.  
Again, in his March 2003 notice of disagreement, the veteran 
stated that he had revisited doctors on several occasions for 
cortisone injections in his wrist.  The AMC wrote to the 
veteran in July 2005, but there was no mention of these 
records, nor any attempt to obtain them.  

Finally, in the prior remand the Board noted that effective 
on August 26, 2002, the regulations pertaining to evaluations 
for finger disabilities changed, and that the old and new 
criteria should be considered.  See 64 Fed. Reg. 25202-25210 
(May 11, 1999).   This was not accomplished.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
copies of veteran's treatment records from 
the doctors who provided cortisone injections 
in his wrist.  In his March 2003 notice of 
disagreement, the veteran stated that he had 
revisited doctors on several occasions for 
cortisone injections in his wrist.

2.  Schedule the veteran for a VA orthopedic 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including x-rays, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

The examiner should identify all residuals 
attributable to the service-connected right 
scaphoid nonunion, status post surgical 
repair.  

The examiner should note the range of motion 
for the right wrist, including dorsiflexion, 
palmar flexion, supination, and pronation.   

The examiner should note the range of motion 
for the right thumb.  Is there a gap of one 
to two inches (2.5 to 5.1 centimeters) 
between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers?   

Whether there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether there 
is likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including during 
flare-ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the wrist and thumb 
are used repeatedly.  All limitation of 
function must be identified.  

If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

3.   Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions requested, 
the report must be returned for corrective 
action.  See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, including 
Esteban v. Brown, 6 Vet. App. 259 (1994) and 
38 C.F.R. § 4.71a, Diagnostic Codes 5213, 
5214, 5215, 5224, 5228 (2005).   The Board 
points out that effective on August 26, 2002, 
the regulations pertaining to evaluations for 
finger disabilities changed, and that the old 
and new criteria should be considered.  See 
64 Fed. Reg. 25202-25210 (May 11, 1999).   If 
the issue remains denied, the veteran should 
be provided with a supplemental statement of 
the case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for the 
decision.   He should afforded a reasonable 
period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


